                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     JILL SCHOONMAKER,                                   Case No. 17-cv-06749-VC (RMI)
                                   9                    Plaintiff,
                                                                                             ORDER
                                  10             v.
                                                                                             Re: Dkt. No. 93
                                  11     CITY OF EUREKA,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the court is a Joint Letter Brief Regarding Discovery Dispute (Doc. 93) in

                                  15   which the Parties narrate their disagreements along the course of attempting to schedule certain

                                  16   depositions prior to the settlement conference currently scheduled for January 23, 2019. The court

                                  17   hereby ORDERS that the depositions of William Folger, Gary Bird, and Greg Sparks shall take

                                  18   place prior to the settlement conference.

                                  19          It is the province of the Parties to jointly agree to the time and place for the setting of the

                                  20   ordered depositions. Therefore, the Parties are ORDERED to meet and confer forthwith, by

                                  21   telephone if necessary, and to file a joint statement by no later than 12:00 pm on December 20,

                                  22   2018, notifying the court of the agreed-upon dates for such depositions.

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 19, 2019.

                                  25

                                  26
                                                                                                      ROBERT M. ILLMAN
                                  27                                                                  United States Magistrate Judge
                                  28
